UNITED STATES COURT OF APPEALS
                          FOR THE FIFTH CIRCUIT


                         _______________________

                               No. 00-20939
                         _______________________


CAROLYN ANN BROWN,

                                                      Plaintiff-Appellant,

                                   versus

G.B. BIOSCIENCES,

                                                      Defendant-Appellee.


_________________________________________________________________

           Appeal from the United States District Court
                for the Southern District of Texas
                    Civil Docket #H-99-CV-1742
_________________________________________________________________
                         November 28, 2001


Before JONES, DeMOSS, Circuit Judges and LIMBAUGH,* District Judge.

PER CURIAM:*

              The court has carefully considered Brown’s appeal of the

district court’s adverse summary judgment on her claim that she was

fired    in    retaliation   for   complaints    of   sex-and    race-based

discrimination and a hostile work environment.          The district court


     *
            District Judge of the Eastern District of Missouri, sitting by
designation.
     *
            Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
found that Brown could not establish a causal connection between

her   protected   activities    and    the    discharge,    inasmuch     as   she

admitted to sleeping on the job during a probationary period, which

caused her termination, and there was no close temporal proximity

between her complaints and the company’s disciplinary action.

Alternatively, the court found insufficient evidence that the

employer’s    explanation      for    her     termination     was    false    and

pretextual.

           After reviewing the briefs and pertinent portions of the

record, we agree with the district court’s conclusions.                      Brown

produced no evidence from which it could be inferred that her

complaints about a picture on her computer in early 1996, or an

unwanted kiss on the cheek at the 1997 holiday party were connected

in any way to her being placed on probation in April, 1998 or her

being fired for violation of probationary conditions in August of

that year.    See Mato v. Baldauf, 267 F.3d 444, (5th Cir. 2001)

(plaintiff must prove, inter alia, that a causal connection existed

between the protected activity and the adverse employment action.)

Further, Brown did not present sufficient evidence to permit a

reasonable    jury   to    conclude    that    the   employer’s      basis    for

terminating   her    was   unworthy    of    credence   and    a    pretext   for

discrimination or retaliation. Mato, citing Crawford v. Formosa

Plastics Corp., 234 F.3d 899, 902-03 (5th Cir. 2001).                        Brown

admitted the crucial facts that she was on probation and that she

                                       2
was found sleeping on the job, which was precisely one of the acts

that led to her probation.

            For these reasons, the judgment of the district court is

AFFIRMED.




                                  3